Case 2:19-cr-00137-RSL Document 1 Filed 06/26/19 Page 1 of 6




                                             MJ19-280
Case 2:19-cr-00137-RSL Document 1 Filed 06/26/19 Page 2 of 6
Case 2:19-cr-00137-RSL Document 1 Filed 06/26/19 Page 3 of 6
Case 2:19-cr-00137-RSL Document 1 Filed 06/26/19 Page 4 of 6
Case 2:19-cr-00137-RSL Document 1 Filed 06/26/19 Page 5 of 6
                Case 2:19-cr-00137-RSL Document 1 Filed 06/26/19 Page 6 of 6




 1                                        CONCLUSION
 2         13.     Based on the above facts, I respectfully submit that there is probable cause
 3 to believe that:
 4         a.      ANTHONY POMONIS forcibly assaulted, resisted, opposed, impeded,
 5 intimidated, and/or interfered with a federal officer in the performance of official duties
 6 in violation of Title 18, United States Code, Section 11l(a)(l).


                                                      �(})J&ftk
 7
 8
                                                      RURIK PITSTICK, Complainant
 9                                                    HSI SPECIAL AGENT
10
11
12         The above-named agent provided a sworn statement attesting to the truth of the
13 contents of the foregoing Complaint and Affidavit via telephone on the 26th day of June,
14 2019. Based on the Complaint and Affidavit, the Court hereby finds that there is
15 probable cause to believe the defendant committed the offense set forth in the Complaint.
16
17
18                 DATED this 26tJJ. day of June, 2019.
19
20
                                                      BRIAN A. TSUCHIDA
21                                                    Chief United States Magistrate Judge
22
23
24
25
26
27
28
     COMPLAINT/A. POMONIS-6                                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO 2019R00558                                                       SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
